UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
Vv. : 20-CR-188

HAMID AKHAVAN,
ROPOSED ] ORDER RELEASING
aka “Ray Akhavan”

Defendant. : PROPERTY

 

Jed S. Rakoff, United States District Judge’

IT IS HEREBY ORDERED that the property bond secured by Deed of Trust are exonerated. The
Deed of Trust is secured by three real properties:

1. 2002 Subida Terrace, Carlsbad, California 92009 owned by Mehry Sadighinejad. A Short
Form Deed of Trust and Assignment of Rents was recorded with the San Diego County
Recorder’s Office in the State of California on April 22, 2020, Document No. 2020-0204704. A
second deed was recorded on July 1, 2020, Document No. 2020-0346417 to change the Trustor’s
obligation amount. Attached as Exhibit A to this order is a copy of the recorded deeds.

2. 7619 Romeria Avenue, Carlsbad, California 92009 owned by Mahmoud Seyed Akhavan.
A Short Form Deed of Trust and Assignment of Rents was recorded with the San Diego County
Recorder’s Office in the State of California on April 22, 2020, Document No. 2020-0204703. A
second deed was recorded on July 1, 2020, Document No. 2020-0346418 to change the Trustor’s
obligation amount and to correct the common address. Attached as Exhibit B to this order is a
copy of the recorded deeds.

3. 3112 Azahar Street, Carlsbad, California 92009 owned by Mahmoud Seyed Akhavan. A

Short Form Deed of Trust and Assignment of Rents was recorded with the San Diego County

09820-00002/12828388.1

 

 

 
Recorder’s Office in the State of California on April 22, 2020, Document No. 2020-0204705.
Attached as Exhibit C to his order is a copy of the recorded deed.
IT IS FURTHER ORDERED that the Government release its interest in said real properties and

reconvey the interest part to the above-mentioned property owners.

Dated: SA £47

JED'S. RAKOFF
United States District “cudee

09820-00002/12828388.1 2

 

 

 

 

 

 
